The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 14-15, 18-19, 22, 30-31, are pending in this application.
Claims 1-13, 16-17, 20-21, 23-29, 32-34, are deleted.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14, 31, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Personalized medicine (claim14) and vohimbine in claim 31, are not disclosed in the specification or the claims as originally filed. They are deemed new matter and must be deleted.
Claim 31, is rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
In re Jolles, 628 F.2d 1327, 1332 (Fed. Cir. 1980), citing In re Novak, 306 F.2d 924 (CCPA 1962); see 340 F.2d 974, 977-78 (CCPA 1965). 
 “A specification disclosure which contains a teaching of the manner and process of making and using the invention . . . must be taken as in compliance with the enabling requirement of the first paragraph of § 112 unless there is reason to doubt the objective truth of the statements contained therein which must be relied on for enabling support.” In re Brana, 51 F.3d 1560 (Fed. Cir. 1995), Id. at 1566, quoting Marzocchi, 439 F.2d 220, 223 (CCPA 1971); Fiers v. Revel, 984 F.2d 1164, 1171-72 (Fed. Cir. 1993), quoting Marzocchi, 439 F.2d at 223; see also Armbruster, 512 F.2d 676, 677 (CCPA 1975); Knowlton, 500 F.2d 566, 571 (CCPA 1974); Bowen, 492 F.2d 859 (CCPA 1974); Hawkins, 486 F.2d 569, 576 (CCPA 1973). 
“Where there is “no indication that one skilled in the art would accept without question and no evidence has been presented to demonstrate that the claimed products do have those effects Novak, 306 F.2d at 928, an applicant has failed to sufficiently demonstrate sufficient utility and therefore cannot establish enablement.” In re Rasmusson, 75 USPQ2d 1297 (CAFC 2005).  The claimed inventions are not enabled for the following reasons:
For rejection under 35 U.S.C. 112, first paragraph, the following factors must be considered. In re Wands, 8 USPQ2d 1400, 1404 (CAFC, 1988):   “The factors to be considered have been summarized as a) the breadth of the claims, b) the amount of direction or guidance presented, c) the presence or absence of working examples, d) the nature of the invention, e) the state of the prior art, f) the relative skill of those in that art, g) the predictability or unpredictability of the art, h) and, the quantity of experimentation necessary, In re Rainer, 146 USPQ 218 (1965); In re Colianni, 195 USPQ 150, Ex prate Formal, 230 USPQ 546.   The breadth of the claims includes all siRNA, known today and those that may be discovered in the 
The state of the prior art is that enzymes react in a lock and key mechanism and the structure of the compound must be specific. The presence of methyl instead of H changes the binding of a compound with an enzyme. For example, theophylline and caffeine differ by a methyl group but one is used as a bronchodilator while the other is not used as a pharmaceutical. Hence, there is no absolute predictability or established correlation between different substituents on a core that they would behave in a certain way. The uncertainty presents one of ordinary skill in the art with obstacles and prevents her from accepting any therapeutic regimen on its face.   The level of ordinary skill in the art of chemical art is high.  The level of unpredictability in chemical art is very high, e.g. theophylline v. caffeine. It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved", and physiological activity is generally considered to be an unpredictable factor.  See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).
The specification listed the inhibitors but there is no indication if they were applicant’s invention and enablement thereof.  Some of them are well-known commercial products, while the sources of others are disclosed. Therefore, the scope of the claim is beyond the specification enabling disclosure. 
Given the limited guidance in the specification one of ordinary skill in the art would have to perform significant amount of experiments to make and use the invention as claimed.  
There is no absolute predictability or established correlation between the inhibitors and the specification disclosures. There is a zone of uncertainty between the specification and the claims and a zone of uncertainty within the claims.  The uncertainty presents one of ordinary skill in the art with obstacles and prevents her from accepting the invention on its face.  Predictability in the art refers to the ability of one skilled in the art to extrapolate the disclosed or known results to the claimed invention.  There is no evidence in the specification that See Ex parte Mass, 9 USPQ2d 1746, (187).   
MPEP 2164.01(a) states, “[a] conclusion of lack of enablement means that, based on the evidence regarding any of the above factors, the specification, at the time it was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” See also, Univ. of Rochester v. G.D.Searle & Co, 68 USPQ2d 1424 (DC WNY, 2003). That conclusion is clearly justified here.  
Applicant should note that enablement requirement is an “essential material”. See 37 CFR 1.57(b), 1.57(c)(1) to (3). See also MPEP 608.01(p), which states as follows: 
“A mere reference to another application, publication or patent is not an incorporation of anything therein into the application containing such reference for the purpose of satisfying the requirement of 35 USC 112, first paragraph. In re de Seversky, 474 F.2d 671, 177 USPQ 144 (CCPA 1973). . . . Particular attention should be directed to the subject matter and the specific portions of the referenced document where the subject matter being incorporated may be found”. 
“All questions of enablement are evaluated against the claimed subject matter. The focus of the examination inquiry is whether everything within the scope of the claim is enabled. Accordingly, the first analytical step requires that the examiner determine exactly what subject matter is encompassed by the claims.”  See, e.g., AK Steel Corp. v. Sollac, 344 F.3d 1234, 1244, 68 USPQ2d 1280, 1287 (Fed. Cir. 2003).
A claim must stand alone to define the invention, and incorporation into the claims by reference to the specification or an external source is not permitted.  Ex parte Fressola, 27 USPQ 2d 1608, BdPatApp & Inter. (1993).  The specification must set forth the definition explicitly and clearly, with reasonable clarity, deliberateness and precision, Teleflex Inc. v. Ficosa North Am Corp., 63 USPQ2d 1374, (Fed. Cir. 2002), Rexnord Corp. v. Laitram Corp., 60 USPQ2d 1854 (Fed. Cir. 2001).  In patent examination, it is essential for claims to be precise, clear, correct, and unambiguous.  In re Zletz, 893 F.2d 319, 13 USPQ2d 1320 (Fed. Cir. 1989). 
 Applicant should note that the requirement of 35 USC 112, is not what is known or obvious to one of ordinary skill in the art but a “full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same”, Lookwood v. American Airlines Inc. 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed Cir. 1997).  See the Status above.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was filed to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 14-15, 18-19, 22, 30-31, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sibella-Arguelles, C.R. Acad. Sci. III, (2000), vol. 324(4), pp. 365-372, Elsevier, Netherlands, in view of Mossner et al., Brain, Behav. Immun. (1998), vol. 12, pp. 249-271, and Gordon et al., WO/2003/063866 A1.
Applicant claims a method of diagnosing and treating acute myeloid leukemia (AML) comprising determining the level of 5-HTR type 1 and/or type 2, in cells and when the level is high, administering a 5-HTR type 1 or type 2, inhibitor.   In preferred embodiments, the 5-HTR is 5-HTR-1A or 5-HTR-1B (claims 14, 19, 30-31). The prognosis is performed after initial treatment (claims 15, 18, 22), the diagnosis is performed by immunocytochemistry (flow cytometry) and known commercial specific inhibitors are administered (claim 31).  Claims 14, 30-31, are drawn to only the treatment phase.  
Determination of the scope and content of the prior art (MPEP 2141.01 
Sibella-Arguelles teaches there are different 5-HT subtypes present in immunocompetent cells; that large amounts of 5-HTs are stored in peripheral tissues by mast cells and platelets (introduction); that human T lymphoblastic leukemia (hematological malignancy) cells (CEM, pp. 367, 2.1.1, lines 1-2) proliferation is stimulated by 5-HT (3.2, pp. 368); the proliferation is reduced by 5-HT antagonists (inhibitors), with or without 5-HT agonists (figures 2-4); and that negative allosteric antagonist (modulators) also reduced the proliferation (discussion, pp. 370). 
Mossner et al., teach there are about 16 types of 5-HT (pp. 250, line 6); their components in table 1, p 254; and types of 5-HT with references on how to determine their levels in cells (tables 4-7, pp. 258-261), such as PCR, pp. 264, line 1, or study of gene allelic variations, pp. 264,¶2, line 1.  
Gordon et al., teach 5-HT (pp. 21, lines 1-3) receptor antagonists caused apoptosis of hematological malignancy cells, particularly leukemia. Abstract and page 10, lines 10-13.  Gordon et al., further teach that any agent that has similar activity would cause apoptosis of hematological malignancy cells, (pp. 4, lines 1-3). The study was performed with flow cytometer (immunocytochemistry). Page 12, last line. 
  Ascertainment of the difference between the prior art and the claims (MPEP 2141.02)
The difference between the instant invention and Sibella-Arguelles is that applicant’s administered 5-HT antagonist to a subject. 
The difference between the instant invention and Mossner et al., is that the prior art did not teach treatment of a subject with 5-HT antagonist.
The difference between the instant invention and Gordon et al., is that the prior art administered different 5-HT antagonists.
Finding of prima facie obviousness---rational and motivation (MPEP 2142.2413)
in the prior art references themselves; 2) in the knowledge of those of ordinary skill in the art that certain references, or disclosures in those references, are of special interest or importance in the field; or 3) from the nature of the problem to be solved.” Ruiz v. A.B. Chance Co., 234 F.3d 654, 665; 57 USPQ2d 1161 (Fed. Cir. 2000); see In re Dembiczak, 175 F.3d 994, 999; 50 USPQ2d 1614 (Fed. Cir. 1999). Also, KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007), instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was filed. 550 U.S. at 415. In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  
In the instant, the motivation is from the teachings by the prior arts and from the desire of applicant to practice treatment of hematological malignancy. The motivation for selecting AML and 5-HTR-1A and 5-HTR-1B, is because applicant wanted to avoid the prior arts.
 There is no evidence in the specification that applicant discovered the newly added inhibitors in claim 31.  It is well-known in the art that methiothepin, AR-A000002, asenapine, SN-216-641, SB-224289, SB-236057, etc. are known 5-HTR-1 inhibitors, Wikipedia: https://en.wkipedia.org/wiki/5-HT21B_receptor, visited 2/24/21. Some are commercial products available from sources such as Sigma-Aldrich. 
 “The determining step (claims 15, 18-19, 22) tells a doctor to measure patients' [type 1 or type 2 5-HTR] levels, through immunocytochemistry. Because methods for making such determination are well known in the art, this step simply tells doctors to engage in well-understood, routine, conventional activity previously engaged in by scientists in the field. Determining and comparing in step (b) are conventional steps, claimed at the highest level of generality.  

Having known that Gordon et al., teach 5-HT receptor antagonists caused apoptosis of hematological malignancy cells, particularly leukemia; and that any 5-HT receptor antagonist would cause apoptosis, one of ordinary skill who wanted to practice treatment of hematological malignancy would have been motivated to administer 5-HT receptor antagonists to the subject at the time the invention was made.  The selection of any 5-HTR is an obvious modification available for the preference of an artisan. There is reasonable expectation of success because, applicant use the antagonists exactly as taught by prior arts.
Applicant’s selection of AML in the claims and 5-HTR-1A and 5-HTR-1B in claims 14, 19, 30-31, is motivated by applicant’s desire to avoid the prior arts.  The law does not allow applicant to pick from prior art’s inventions.  According to Lemin, the selection of one/some among many is prima facie obvious. In re Lemin, 141 USPQ 814 (CCPA, 1964).  See also In re Rosicky, 125 USPQ 341 (CCPA, 1960). Applicant made the instant selection (AML, 5-HRT-1A and 1B) and used them “in precisely the same manner taught by . . . prior art”.  In re Lemin, 141 USPQ 814 (1964).  “Reading a list and selecting a known compound [or element] to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 335, 65 USPQ 297, 301 (1945).  
Response
Applicant's arguments filed 2/16/21, have been fully considered but they are not persuasive. Applicant contends one of ordinary skill in the art would not have predicted the result of selecting AML in the claims and 5-HTR-1A and 5-HTR-1B in claims 14, 19, 30-31 would be successful. This is not persuasive. Gordon et al., teach 5-HT receptor antagonists . 
Applicant further argues the prior arts fail to disclose AML, 5HTR-1B or disclose cell death. Applicant further contends the prior arts disclosed only inhibition of cell proliferation. Applicant concluded without scientific evidence that such inhibition would not cause cell death. This is not persuasive.  It is well-known in the art that hematological malignancy embraced ALL, AML, CLL and CML (e.g. WO2010/135468 A1).  This was admitted by applicant at page 1, lines 11-15. Gordon et al., teach 5-HT receptor antagonists caused apoptosis of hematological malignancy cells, particularly leukemia; and that any 5-HT receptor antagonist would cause apoptosis. The Examiner is not allowed to discount the work by Gordon et al. It must be given the broadest reasonable interpretation. Applicant is not allowed to disparage the work by a prior art under the US patent practice. Applicant may submit a side-by-side comparison study. 
The argument contradicts the instant invention and the invention in US 10,195,207. In the instant applicant performs inhibition of cell proliferation and show one treatment is applicable to different hematological malignancies. See specification, page 7, ¶3 and figure 11.  In US 
The study by Alenzi, Br. J. Biomed. Sci. (2004) vol. 6(12), pp. 1-4 (cited by applicant under anticipatory rejection in the argument), is not dispositive of this case.  Proliferation and apoptosis are opposite events and their involvement of different pathways is not unexpected. The study was not about inhibition of proliferation of hematological malignancy cells and no 5-HTR antagonist was used. Applicant supports apoptosis in this application and in US ‘207, with studies showing inhibition of cell proliferation, e.g. page 8, last ¶.
Applicant's argues against the references individually. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Each prior art must be read, not in isolation, but for what it fairly teaches in combination with the others as a whole.  Also, the totality of applicant’s argument relates to anticipatory rejection. 
Double Patenting
Amendment of the claims placed the rejection under obviousness double patenting. However, a TD was filed on 2/21/20, which obviated the rejection.
Objection
Claim 30 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 14. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taofiq A. Solola, whose telephone number is (571) 272-0709. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anna Shaojia, can be reached at (571) 272-0627.  The fax phone number for this Group is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-1600.

/TAOFIQ A SOLOLA/                                               Primary Examiner, Art Unit 1625                                                                                                                                                         
February 24, 2021